Citation Nr: 0633691	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  98-20 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a dental condition (for 
dental treatment purposes).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1958 to 
September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating in which the RO 
denied service connection for a left knee disorder and for 
dental trauma (for dental treatment purposes).  In August 
1999, the appellant testified during a hearing before RO 
personnel; a transcript of that hearing is of record.

In June 2004, the Board denied service connection for a left 
knee disability and remanded to the RO the matter of service 
connection for a dental condition for further development.  
After accomplishing the requested action to the extent 
possible, the RO continued the denial of the dental claim and 
returned this matter to the Board for further appellate 
consideration.  .

In October 2005, the Board received additional evidence from 
the University of Pittsburgh School of Dental Medicine that 
had initially been sent to the RO.  After review, the Board 
observes that the evidence merely reflects recent dental 
treatment and does not relate to whether the appellant's 
current dental condition is related to service.  As such, the 
evidence is not relevant to the issue on appeal, a remand of 
this matter to the RO for consideration of the evidence and 
issuance of a supplemental statement of the case reflecting 
such consideration is not warranted.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  There is no evidence of record that indicates that the 
appellant was provided a complete dental examination and all 
appropriate dental services and treatment within 180 days 
prior to separation from service.  

2.  The appellant does not have a dental condition that is 
shown to be the result of a combat wound or other injury 
sustained in service.


CONCLUSIONS OF LAW

1.  The appellant is eligible for VA outpatient dental 
treatment on a one-time completion basis.  38 U.S.C.A. § 1712 
, 5103, 5103A, 5107 (West 2002 & West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.381, 17.161 (2006).  

2.  The criteria for service connection for a dental 
condition (for VA perpetual treatment purposes) are not met.  
38 U.S.C.A. §§ 1131, 1712, 5103, 5103A, 5107 (West 2002 & 
West Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.381, 4.149 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  
 
In a March 2001 letter, the RO furnished to the veteran and 
his representative notice of the criteria for establishing 
servic4e connection for a disability, and of the type of 
evidence needed to establish each element of the claim.  
After the letter, they were afforded opportunities to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been afforded ample opportunity 
to submit such information and evidence.  

Additionally, the Board finds that, the March 2001 letters, 
along with an August 2004 post-remand letter, collectively 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
March 2001 letter, the RO explained that VA would make 
reasonable efforts to help the veteran get evidence necessary 
to support his claim, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  In the August 
2004 letter, the RO gave the veteran follow-up information 
concerning its efforts to obtain evidence from an identified 
private medical provider, and requested that the  veteran 
furnish an updated release form to enable the RO to obtain 
outstanding records from that facility.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
his possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal.  
With respect to the fourth requirement, the Board notes that 
the appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant 
identified evidence in support of his claims  Given that 
fact, as well as the RO's instructions to him, the Board 
finds that the appellant has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
the claim.  Accordingly, on these facts, the RO's omission is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 (2006). 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board,  documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the September 1998 rating decision on appeal; however, in 
this case, such makes sense, inasmuch as the VCAA was not 
enacted until November 2000, more than two years later.  
Moreover, in this appeal, the  Board finds that the lack of 
full, pre-adjudication notice does not, in any way, prejudice 
the veteran. In this regard, the Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).  As indicated above, the veteran has 
been notified of what is needed to substantiate his claim, 
and has been afforded several opportunities to present 
information and/or evidence in support of the claims.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD 
Corp., 159 F.3 at 549; 38 C.F.R. § 20.1102.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
appeal, the veteran's status is not at issue.  While the RO 
has not afforded the veteran notice pertaining to the degree 
of disability or effective date, on these facts, the RO's 
omission is harmless.  Id.  As the Board's decision herein 
denies the appellant's claim for service connection for a 
dental condition for treatment purposes (on a perpetual 
basis), no disability rating or effective date is being 
assigned; accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim.  As noted 
previously, the veteran's service medical records are not of 
record as they are presumed destroyed at a fire, in the 
1970's, at the National Personnel Records Center.  However, 
the RO has received post-service treatment records from a 
private facility that the veteran identified as having 
pertinent records.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, that any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The Board also finds that the record presents no basis to 
further develop the record to create any additional evidence 
for consideration in connection with the matter on appeal.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

The appellant contends, in essence, that he broke his two 
upper front teeth (numbers 8 and 9) in service.  During an 
August 1999 RO hearing, the appellant testified that he broke 
his teeth when he fell and hit his mouth on a gas cap.  He 
also testified that he obtained in-service treatment, 
consisting of partial extractions and temporary partial 
dentures, and that permanent partial dentures had been 
ordered but that he was discharged prior to receiving them.  
He stated that the accident occurred about three months prior 
to discharge.  In an August 2001 statement, the appellant 
specified that the injury to his teeth occurred on September 
9, 1959.

A veteran may be entitled to service connection for the 
purpose of receiving VA outpatient dental treatment where he 
or she qualifies under one of the categories outlined in 
38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161, such as 
veterans having a compensable service-connected condition 
(Class I eligibility); veterans having a noncompensable 
service-connected dental condition, provided that they apply 
for treatment within a certain period after service (Class II 
eligibility); and those having a noncompensable service-
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility).  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§ 17.161 (2006).


Dental services and related appliances shall be furnished on 
a one-time completion basis, unless the services rendered are 
found to be unacceptable within the limitations of good 
professional standards.  38 U.S.C.A. § 1712(b).  The Board 
notes that this is referred to as Class II dental treatment.

In December 1955, the pertinent regulation was amended to 
require that a veteran seeking Class II eligibility had to 
apply for treatment "within one year after discharge or 
release, or by December 31, 1954."  This one-year limitation 
was first imposed by a 1957 statute that became effective on 
January 1, 1958.  See Pub. L. No. 85-56, §§ 512, 2301, 71 
Stat. 83, 112, 172 (1957).

With respect to veterans discharged before October 1, 1981, 
for Class II eligibility, (1) the dental condition or 
disability must be shown to have been in existence at the 
time of discharge or release from active service; (2) the 
veteran must have been discharged or released under 
conditions other than dishonorable from a period of active 
military, naval or air service of not less than 180 days; (3) 
the application for treatment must be made within one year 
after discharge or release; and (4) a VA dental examination 
must be completed within fourteen months after discharge or 
release, unless delayed through no fault of the veteran.  38 
C.F.R. § 17.161(b)(2)(i).

38 U.S.C.A. § 1712(b)(2) provides that a veteran who is to be 
released from service shall be given a written explanation of 
the eligibility requirements for VA outpatient dental 
treatment.  The explanation shall be signed by the service 
member, or shall include a certification that the member 
refused to sign.  If there is no certification of record, the 
time limit is not considered to have begun.  See Mays v. 
Brown, 5 Vet. App. 302, 306 (1993).

In this case, the appellant's service medical records have 
been destroyed; hence, there is no evidence showing that the 
appellant ever signed a certification that he was given a 
written explanation of the eligibility requirements for VA 
outpatient dental treatment.  Given that, and resolving all 
reasonable doubt in the veteran's favor (see 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102), the Board will assume he 
was never given this certification to consider.  Therefore, 
pursuant to Mays, the 180-day period is considered tolled.  
See 38 U.S.C.A. § 1712(b)(2).  Accordingly, the Board finds 
that eligibility for VA outpatient dental (Class II(a)) 
treatment, on a one-time completion basis, is established.  

The Board also finds, however, that the evidence does not 
establish the veteran's entitlement to service connection for 
a dental condition for purposes of perpetual VA treatment.

To establish entitlement to service connection for a tooth, 
the veteran must have sustained a combat wound or other in-
service trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to in-service trauma is that a veteran will be eligible 
for VA outpatient dental treatment, without being subject to 
the usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).  In this regard, the Board 
notes that mere dental treatment or cracking a tooth while 
eating is not sufficient to establish eligibility to Class 
II(a) treatment.  Similarly, broken bridgework due to injury 
is not dental trauma because it must be the injury of a 
natural tooth.  Further, for the purposes of determining 
whether a veteran has Class II(a) eligibility, the term 
"service trauma" does not include the intended effects of 
treatment provided during the veteran's military service.  
VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997).  If a 
veteran is service connected for the loss of a tooth due to 
trauma, the veteran is entitled to perpetual treatment for 
that tooth.

Considering the pertinent evidence of record in light of the 
above, the Board finds that the evidence simply does not 
establish that the appellant suffered  trauma to his two 
upper front teeth in service.

As noted above, the veteran's service medical records are, 
unfortunately, unavailable.  However, the Board has 
considered the other evidence of record that may bear on the 
question under consideration.  

An April 1998 VA dental examination report reflects the 
appellant's reported history that he fell in 1960 while in 
service and knocked out his anterior two front teeth and 
injured his lower anteriors.  The examiner noted that the 
appellant is partially edentulous with cast partial denture 
prostheses replacements, and a class II deep bite with 
generalized mild periodontal disease with isolated areas of 
severe periodontal disease.  The examiner observed that 
existing loss included teeth numbers 1, 2, 3, 4, 8, 9, 12, 
13, 16, 17, 18, 19, 31, and 32.  The examiner noted that X-
rays confirmed the clinical diagnosis of mild generalized 
periodontal disease with isolated areas of severe periodontal 
disease.  The examiner stated that the appellant is partially 
edentulous with cast partial replacements and made a 
diagnosis of class II deep bite with generalized mild 
periodontitis with isolated areas of severe periodontal 
disease.

Thus, despite the appellant's reported history of suffering 
trauma to his teeth, based on examination findings and X-ray 
evidence, which failed to show any sign of trauma to the 
teeth, the examiner diagnosed the appellant with 
periodontitis.  Such a diagnosis is not supportive of a 
finding of tooth loss due to dental trauma, and, in fact, can 
reasonably be interpreted as implicitly ruling out any 
previous trauma to the teeth, and thus, as weighing against 
such a finding.  

The Board points also points out that the appellant has 
neither presented nor alluded to the existence of any 
competent medical evidence showing that he suffered any 
trauma to his teeth during service or that his current loss 
of teeth is related to any in-service trauma, despite being 
given opportunities to do.  

The Board notes the August 2001 affidavit by [redacted]
stating that he knew the appellant from 1959 to July 1960 and 
that he is aware of the accident the appellant sustained in 
1960.  The Board observes, however, that this statement does 
not corroborate the appellant's allegation that he suffered 
trauma to his teeth in service.  First, the statement does 
not specify the nature of the accident, i.e. that it involved 
the appellant's teeth.  Second, the date of the alleged 
accident given by Mr. [redacted] does not coincide with that 
specified by the appellant, namely, September 9, 1959.  
Third, Mr. [redacted] states that he is "aware" of the 
accident, not that he personally witnessed the accident.  
Moreover, it appears that he may simply be relating a history 
as provided by the appellant.  Given the above, the Board 
finds Mr. [redacted]'s statement does not credibly support the 
appellant's contention that he suffered trauma to his teeth 
in service.  

In sum, the only evidence that indicates that the appellant 
incurred any trauma to his teeth during service consists of 
the appellant's own statements advanced in connection with 
the claim filed in February 1998.  As shown above, however, 
the objective evidence-to include the April 1998 VA dental 
examination report in which the examiner diagnosed 
periodontal disease rather than any residuals of prior trauma 
to the teeth-simply does not support these assertions.  

As a final point, the Board finds it noteworthy that the 
record reflects that the appellant applied for other VA 
benefits-namely, educational assistance-as early as May 
1966, but did not file his claim for service connection for a 
dental condition until May 1998-nearly 40 years after his 
discharge from service.  While by no means dispositive, the 
Board notes that passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a fact that weighs against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
(Parenthetically, the Board also notes the prior Board denial 
of appellant's claim for service connection for a left knee 
disability-allegedly based on the same in-service fall-and 
that the appellant did not appeal that determination).  

In view of the foregoing, the Board must conclude that, while 
the appellant is deemed eligible for VA outpatient dental 
(Class II(a)) treatment on a one-time completion basis, the 
preponderance of the evidence is against the claim for 
service connection for a dental condition (for VA perpetual 
treatment purposes); as such the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

VA outpatient dental treatment, on a one-time completion 
basis, is granted.

Service connection for a dental condition (for perpetual 
treatment purposes) is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


